Greenblott, J. (dissenting).
At the suppression hearing held on June 16, 1977, Investigator Hancock testified that on the evening of February 18, 1977, he received at his residence a phone call at 11:00 p.m. from the informer who stated that Steven Elwell and Joanne Smith were in possession of a .25 automatic pistol. The informant told Hancock that the two were operating a red Pontiac Tempest with a CB antenna on the back with New York registration 915 DWY; that the car was in the vicinity of Lincoln Street; and that the couple would be leaving the area "almost any time”. After receiving the phone call, Hancock phoned Investigator Freeman of the New York State Police, and together they drove to Lincoln Street where they found the red Tempest described by the informer. The car, which at that point in time was being operated by a white female, left Lincoln Street and went to a nearby Stop and Go Market. During their surveillance, the officers ran a check on the license plate of the car, which came back to a Joanne L. Smith. The car then went back to the Lincoln Street address, and shortly thereafter it again left that address, this time with a white male as the driver and the same female as the passenger. The police eventually stopped the car at 1:45 a.m., and it was ascertained that the driver was Steven Elwell and the passenger was Joanne Smith. Investigator Freeman testified that he advised defendant that he had received information from a confidential informant that defendant was in possession of a loaded firearm. He then searched defendant’s person for the weapon, and then searched the car, under the driver’s side of the front seat, where he found a loaded .25 caliber automatic pistol.
In People v West (44 NY2d 656, 657), the Court of Appeals *176stated that "[t]o establish probable cause based on an informant’s tip, whether for issuance of a search warrant or for a warrantless arrest and search conducted in exigent circumstances, it must be shown that the informant is credible or reliable, and also that he had a sufficient basis for concluding that the subject of the tip is engaged in illegal activities.”
We agree with the majority that the reliability of the informant was established. However, we disagree with the majority’s position that the failure of the informant to disclose the basis of his information is "fatally deficient”.
In Spinelli v United States (393 US 410, 416), the Supreme Court held that the second prong of the Aguilar test may be established in the absence of a statement recounting the manner in which the information was gathered, by providing such a detailed description of the suspect’s criminal activity as to constitute self-verification. Thus, the fact that the basis of the informer’s knowledge is not disclosed is not fatal; the key factor is the presence of a "substantial basis” for crediting the hearsay statement (People v Hanlon, 36 NY2d 549, 557). In our view, the detailed information provided by the informer to the police in the case at bar provided the requisite substantial basis for supporting the informer’s information.
In People v Hanlon (supra, p 557), the Court of Appeals stated that "where the information was so detailed as to be self-verifying” the basis of knowledge prong has been implemented despite the failure to disclose the underlying circumstances of the informer’s information. Here, the detail of the informer’s information was such that it can be safely said that his information was reliable, which thus satisfies the second prong of the test (People v Wheatman, 29 NY2d 337, 344-345; People v Hendricks, 25 NY2d 129, 134). The informer advised the police of the color of the car, its make and model, that it was equipped with a CB antenna and its registration number, its location, the names of its occupants and that they were in possession of an automatic pistol. This detail was amply sufficient so as to compel the conclusion that the informant gained his information in a "reliable manner” (People v Wheatman, supra, p 345). It not only established a "substantial basis” for crediting the information (People v Hanlon, supra, p 557), but also sets the information apart from the category of rumor (People v Hendricks, supra, p 134; see Spinelli v United States, supra; People v Schnitzler, 18 NY2d 457, 460). As then Chief Judge Fuld stated in People v Wheatman (29 NY2d 337, 345-346, supra), quoting from Spi*177nelli v United States (393 US 410, 416, supra), the conclusion that a crime has been committed must rest on " 'something more substantial than a casual rumor circulating in the underworld * * * [or] * * * an offhand remark heard at a neighborhood bar.’ ” Furthermore, although the independent observations of the police were as consistent with innocent behavior as with the criminal activity, they nonetheless corroborated the information received (People v Kinlock, 55 AD2d 627, affd 43 NY2d 832), and supplied the police with an ample basis for crediting the information.
The detail of the information furnished to the police officer by the informer in this case is remarkably similar to the detail provided by the informer in the benchmark case of Draper v United States (358 US 307). In Draper the government’s informer did not state the way in which he had obtained his information, but did report that Draper had gone to Chicago the day before by train and that he would return to Denver by train with three ounces of heroin on one of the two specified mornings. He went on to describe with minute particularity the clothes that Draper would be wearing upon his arrival at the Denver station. We note that the United States Supreme Court in Spinelli (supra) approvingly referred to Draper as a proper case for testing the reliability of an informer’s information where the basis of his knowledge has not been disclosed.
We further note the applicability of the case at bar under the principles established in Carroll v United States (267 US 132). The Carroll doctrine permits a warrantless search based upon probable cause and some exigency of likelihood that such evidence will disappear if an immediate search is not conducted. (See, also, Chambers v Maroney, 399 US 42.)
In conclusion, the information supplied the police was sufficient to establish probable cause to stop, search defendant’s vehicle and seize the gun. We, therefore, dissent and vote to affirm.
Sweeney and Mikoll, JJ., concur with Mahoney, P. J.; Greenblott and Herlihy, JJ., dissent and vote to affirm in an opinion by Greenblott, J.
Judgment reversed, on the law and the facts; order denying motion to suppress reversed, motion granted, and indictment dismissed.